19-492
     Jiaman v. Garland
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A202 134 998

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of June, two thousand twenty-one.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   MD BODIU JIAMAN,
14            Petitioner,
15
16                       v.                                      19-492
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Thomas V. Massucci, Esq.,
24                                       New York, NY.
25
26   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
27                                       General; Melissa Neiman-Kelting,
28                                       Assistant   Director;    Jacob   A.
29                                       Bashyrov, Trial Attorney; Office of
30                                       Immigration   Litigation,    United
 1                                      States   Department        of    Justice,
 2                                      Washington, DC.
 3
 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8         Petitioner Md Bodiu Jiaman, a native and citizen of

 9   Bangladesh, seeks review of a BIA decision affirming an

10   Immigration Judge’s (“IJ”) denial of Jiaman’s application for

11   asylum,      withholding     of    removal,    and    Convention     Against

12   Torture (“CAT”) relief.            See In re Md Bodiu Jiaman, No. A202

13   134 998 (B.I.A. Feb. 14, 2019), aff’g No. A202 134 998 (Immig.

14   Ct.   N.Y.    City   Dec.    13,    2017).    We     assume   the   parties’

15   familiarity with the underlying facts and procedural history.

16         We review the IJ’s decision, as modified by the BIA,

17   “under the substantial evidence standard, which requires that

18   [it] be supported by reasonable, substantial and probative

19   evidence in the record when considered as a whole.”                 Hong Fei

20   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018)(internal

21   quotation marks omitted).              “We defer . . . to an IJ’s

22   credibility determination unless, from the totality of the

23   circumstances, it is plain that no reasonable fact-finder

24   could     make   such   an    adverse      credibility    ruling.”       Id.

                                            2
 1   (internal quotation marks omitted).        “Considering            the

 2   totality of the circumstances, and all relevant factors, a

 3   trier of fact may base a credibility determination on . . .

 4   the consistency between the applicant’s or witness’s written

 5   and oral statements (whenever made and whether or not under

 6   oath,   and   considering    the   circumstances   under   which   the

 7   statements were made) . . . [and] the consistency of such

 8   statements with other evidence of record . . . without regard

 9   to whether an inconsistency, inaccuracy, or falsehood goes to

10   the heart of the applicant’s claim . . . .”                 8 U.S.C.

11   § 1158(b)(1)(B)(iii).       Here, substantial evidence supports

12   the agency’s determination that Jiaman was not credible as to

13   his claim that members of the Awami League threatened and

14   beat him on account of his political activities for the

15   Bangladesh National Party.

16       As an initial matter, Jiaman’s arguments were either

17   exhausted before the BIA or may be treated as such given that

18   they are “arguments by extension” of those raised below, Gill

19   v. INS, 420 F.3d 82, 886 (2d Cir. 2005), with the exception

20   of his challenge to the IJ’s reliance on an inconsistent

21   statement made in his bond proceedings.       We need not consider

22   the unexhausted challenge, see Lin Zhong v. U.S. Dep’t of


                                        3
 1   Justice, 480 F.3d 104, 107 n.1, 122 (2d Cir. 2007), but we

 2   note that the agency may rely on the applicant’s statements

 3   “whenever made and whether or not under oath” in making a

 4   credibility determination, 8 U.S.C. § 1158(b)(1)(B)(iii).

 5       In finding Jiaman not credible, the agency reasonably

 6   relied on several identified inconsistencies, including that:

 7   (1) Jiaman stated in his credible fear interview that he was

 8   first threatened on February 20, 2014, which was just two

 9   days before he was purportedly beaten, but he testified at

10   his merits hearing that he was first threatened in March 2013,

11   almost one year before being beaten; (2) his evidence was

12   inconsistent in describing the medical treatment he received

13   for his twisted ankle, and he changed his testimony when

14   confronted with the conflicting evidence; (3) his evidence

15   was inconsistent regarding whether he spoke to the doctor who

16   treated him; (4) his credible fear interview and hearing

17   testimony were inconsistent regarding whether Awami League

18   members called him with threats as well as threatened his

19   mother in April 2014, or whether they threatened him only

20   through   his   mother;   and   (5) his   asylum   application   and

21   testimony were inconsistent regarding whether his father was

22   deceased and whether he has a brother.             This court has


                                       4
 1   “recognized that even a single inconsistency might preclude

 2   an alien from showing that an IJ was compelled to find him

 3   credible. Multiple inconsistencies would so preclude even

4    more forcefully.”    Likai Gao v. Barr, 968 F.3d 137, 145 n.8

 5   (2d Cir. 2020). 1

 6        The agency reasonably relied further on Jiaman’s failure

 7   to rehabilitate his testimony with compelling explanations

 8   for inconsistencies or reliable corroborating evidence.         See

 9   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

10   petitioner must do more than offer a plausible explanation

11   for his inconsistent statements to secure relief; he must

12   demonstrate that a reasonable fact-finder would be compelled

13   to credit his testimony.” (internal quotation marks omitted)

14   (emphasis in original)); see 8 U.S.C. § 1158(b)(1)(B)(ii)

15   (“Where the trier of fact determines that the applicant should

16   provide   evidence    that   corroborates    otherwise    credible

17   testimony,   such    evidence   must   be   provided   unless   the

18   applicant does not have the evidence and cannot reasonably


     1Insofar as the agency also pointed to several omissions that did
     not support a finding of fabrication and a minor inconsistency in
     Jiaman’s name that was not attributable to him, see 8 U.S.C.
     § 1158(b)(1)(B)(iii); Hong Fei Gao, 891 F.3d at 82, we conclude it
     would be futile to remand because the other inconsistencies, by
     themselves, constitute substantial evidence to support the adverse
     credibility determination.   See Xiao Ji Chen v. U.S. Dep’t of
     Justice, 471 F.3d 315, 339 (2d Cir. 2006).
                                      5
 1   obtain the evidence.”).        The agency was entitled to give

 2   diminished weight to statements from Jiaman’s relatives,

 3   acquaintances,     and    doctor    in   Bangladesh      because     the

 4   declarants were interested persons not available for cross-

 5   examination,      and    certain    of   their       statements     were

 6   inconsistent with other record evidence.           See Y.C. v. Holder,

 7   741 F.3d 324, 332, 334 (2d Cir. 2013) (deferring to agency's

 8   determination     that   unsworn   letter    by    interested   witness

 9   should be accorded “very little weight”); see also In re H-

10   L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (finding

11   letters    from    asylum    applicant’s      friends     and     family

12   insufficient to provide substantial support as to risk of

13   persecution because they were from interested witnesses not

14   subject to cross-examination), overruled on other grounds by

15   Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

16       Given these findings, the agency’s adverse credibility

17   determination is supported by substantial evidence.                 See

18   8 U.S.C.     § 1158(b)(1)(B)(iii).          That    determination     is

19   dispositive of asylum, withholding of removal, and CAT relief

20   because all three claims are           based on the same factual

21   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

22   Cir. 2006).


                                        6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7